a

YN HD wn

10
11
12
13
14
15
16
17
18
19
20
21
a
23
24
25
26
27
28
ORRICK, HERRINGTON &

SUTCLIFFE LLP
ATTORNEYS AT LAW

Case 4:19-cv-01843-KAW Document 24-5 Filed 08/23/19 Page 1of5

DENISE M. MINGRONE (STATE BAR NO. 135224)
dmingrone@orrick.com
ROBERT L. URIARTE (STATE BAR NO. 258274)

ruriarte@orrick.com
KAYVAN GHAFFARI (STATE BAR NO. 299152)

kghaffari@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road

Menlo Park, CA 94025-1015

Telephone: 650 614 7400

ROBERT M. LOEB

rloeb@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
1152 15" Street, NW

Washington, DC 20005

Telephone: 202 339 8475

 

Attorneys for SYNOPSYS, INC.

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION
THE CENTER FOR INVESTIGATIVE Case No. 4:19-cv-1843-KAW
REPORTING AND WILL EVANS,
Plaintiff DECLARATION OF SARAH LEE IN
SUPPORT OF DEFENDANT’S MOTION
Vv. FOR SUMMARY JUDGMENT

U.S. DEPARTMENT OF LABOR,

Defendant.

 

 

 

 

DECLARATION OF SARAH LEE IN SUPPORT OF
DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT
10
11
12
13
14
15
16
17
18
19
20
21
Pe
23
24
25
26
27
28

ORRICK, HERRINGTON &
SUTCLIFFE LLP
ATTORNEYS AT LAW

 

 

Case 4:19-cv-01843-KAW Document 24-5 Filed 08/23/19 Page 2 of 5

I, Sarah Lee, hereby declare as follows:

1. Lama Vice President of Human Resources at Synopsys. I provide this declaration
in support of the United States Department of Labor and the United States Attorney’s motion for
summary judgment concerning the dissemination of Synopsys, Inc.’s (“Synopsys”) 2016 EEO-1
Type 2 report in the captioned-matter above. I have personal knowledge of the facts set forth
herein, except as to matters stated on information and belief, which I believe to be true. If called
as a witness, I could and would testify competently to the facts set forth in this declaration.

De I have been working in Human Resources at Synopsys for approximately 19 years.
Synopsys is one of the world’s leading technologies providing industry-leading and cutting-edge
Electronic Design Automation (“EDA”) solutions for the semiconductor industry. For more than
30 years, engineers around the world have used Synopsys technology to design and create
integrated circuits and systems. Headquartered in Mountain View, California, Synopsys is the
fifteenth largest software company in the world and currently employs over 13,000 employees
worldwide. Becoming a leading technology company was no easy feat: it required strategic
thinking about product development and company growth, as well as stcgendtins and strategically
retaining talented employees.

3. My current responsibilities require me to have a full understanding of Synopsys’
Human Resources policies, data and reporting policies, information security policies as they
relate to policies concerning the confidentiality of sensitive employee information, and employee
onboarding policies.

4. Synopsys’ EEO-1 Consolidated Reports (Type 2) (“EEO-1 Reports”) provide data
on the exact number of employees Synopsys employs in the United States. In addition, the EEO-
1 Reports provide a detailed accounting of the number of employees that fall within a certain job
category, such as “executive” or “sales workers.” The EEO-1 Reports also identify the number of
employees falling into one of several job categories based on race and gender. Therefore, the
EEO-1 Reports identify the size, structure, and overall U.S. composition of Synopsys’ workforce.

5, In order to obtain data underlying the EEO-1 Reports, Synopsys administers an

Equal Employment Opportunity disclosure survey (“EEO Survey”) to candidates during the

affix DECLARATION OF SARAH LEE IN SUPPORT OF
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
IN

YN Dn WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ORRICK, HERRINGTON &
SUTCLIFFE LLP
ATTORNEYS AT LAW

 

 

Case 4:19-cv-01843-KAW Document 24-5 Filed 08/23/19 Page 3 of 5

hiring process. Synopsys administers the EEO Survey pursuant to federal laws and regulations.
6. Synopsys treats its employees’ self-identification as voluntary and confidential.
Synopsys informs all of its employees that their self-identification data will be maintained in
confidence, and Synopsys makes good on this commitment.
te Synopsys provides a confidentiality assurance to every candidate and new
employee every time they voluntarily participate in an EEO Survey. The assurance, promising

confidentiality, reads:

Employers are subject to certain governmental record keeping and reporting
requirements for administration of civil rights laws and regulations. In order to
comply with these laws, we invite you to voluntarily self-identify your
race/ethnicity. Submission of this information is voluntary and refusal to provide
it will not subject you to any adverse treatment.

The information will be kept confidential and will only be used in accordance with
the provisions of applicable laws, executive orders, and regulations, including
those that require the information to be summarized and reported to the federal
government of civil rights enforcement. When reported, this data will not identify
any specific individual.

8. Synopsys includes this confidentiality assurance because it takes its employees’
privacy seriously and treats this information as highly sensitive and confidential. Synopsys
understands that the self-reported race and gender information obtained in the EEO Survey — and
contained in the EEO-1 Reports — potentially implicates personal privacy interests that are
important to Synopsys employees, and to Synopsys as well. In fact, the racial and gender data do
not merely reflect biological categories that are known to the public; the data in these reports
reveal a person’s self-identification with a particular racial, ethnic, or gender group. Synopsys
has heard from employees that they agree to provide this information under the expectation of
confidentiality. Accordingly, Synopsys treats this information as confidential and does not
publish the EEO-1 Reports anywhere and they are not disseminated to anyone.

o. Synopsys administers the EEO Survey through a secure, electronic system.
Synopsys has strict protocols in place governing who can access the information and under what
circumstances. Access to the individual employee EEO Survey data is restricted to specific
employees within the Human Resources and Legal departments on a need-to-know basis, and is

DECLARATION OF SARAH LEE IN SUPPORT OF

-2- DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ORRICK, HERRINGTON &
SUTCLIFFE LLP
ATTORNEYS AT LAW

 

 

Case 4:19-cv-01843-KAW Document 24-5 Filed 08/23/19 Page 4 of 5

limited to select employees within functions that manage the systems, manage the integrity of
data, and those with a business need that manage reporting and/or programs that require gender or
ethnicity data. Other than the limited designated persons, other Synopsys employees and
management are not permitted to access the individual employee EEO Survey information.
Aggregated EEO Survey data is treated as confidential by all of Synopsys employees and
management. Such data is made available internally within the company on a limited basis to
Human Resources employees, designated Legal Department employees, senior level management
and employees who work on our diversity initiatives. In all instances, the data must be clearly
marked and treated as confidential by Synopsys employees and management.

10. Synopsys has only ever provided its EEO-1 Reports to the government pursuant to
federal laws and regulations and with the longstanding understanding that this information
remains confidential. Synopsys provides the government with its EEO-1 Reports in reliance on
the government’s assurance of confidentiality. Synopsys is aware of and relies on the instruction
booklet concerning the EEO-1 Reports published by the Equal Employment Opportunity

Commission. The instruction booklet states:

All reports and any information from individual reports are subject to the
confidentiality provisions of Section 709(e) of Title VII, and may not be made
public by the EEOC prior to the institution of any proceeding under Title VI
involving the EEO-1 data. Any EEOC employee who violates this prohibition may
be found guilty of a criminal misdemeanor and could be fined or imprisoned. The
confidentiality requirements allow the EEOC to publish only aggregated data, and
only in a manner that does not reveal any particular filer’s or any individual
employee’s personal information.

OFCCP will notify contractors of any Freedom of Information Act (FOIA)
requests that are made to obtain any of the data provided on the EEO-1 report, and
will protect the confidentiality of EEO-1 data to the maximum extent possible
consistent with FOIA and the Trade Secrets Act. However, should OFCCP receive
FOIA requests for any EEO-1 data on filers not within its jurisdiction, OFCCP will
refer the requests to the EEOC for a response. The confidentiality provision of
Section 709(e) of Title VII applies to all EEO-1 data submitted by filers that are
not federal contractors, and the EEOC adheres to that statutory provision when
reviewing all requests for EEO-1 data.

Synopsys relies on the assurance that the government “will protect the confidentiality of EEO-1
data to the maximum extent possible,” both when asking its employees to disclose sensitive
information about their identity, and when submitting the data to the government.

11. It is also my understanding that the Office of Federal Contract Compliance Programs

DECLARATION OF SARAH LEE IN SUPPORT OF
-3- DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
ORRICK, HERRINGTON &

SUTCLIFFE LLP
ATTORNEYS AT LAW

 

 

Case 4:19-cv-01843-KAW Document 24-5 Filed 08/23/19 Page 5 of 5

has a practice of notifying EEO-1 submitters of FOIA requests for their data, pursuant to
Department of Labor regulation 29 C.F.R. § 70.26, and that this is an acknowledgment that the
Department of Labor considers such reports to be confidential commercial information. By
informing contractors that that they will be given notice and will have an opportunity to object the
release of the EEO-1 reports, OFCCP provides an additional assurance that the information will

be treated as confidential and withheld to the extent permissible and appropriate under the law.

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Executed this 16th day of August 2019, at 4 } hs a beg V/, WA CA

ee
s— eat ete
Sarah Lee

DECLARATION OF SARAH LEE IN SUPPORT OF
-4- DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT
